—Judgment unani*1063mously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon our review of the record, we modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]; People v Thompson, 60 NY2d 513, 519) by vacating the sentence of imprisonment and sentencing defendant to time served. (Appeal from Judgment of Orleans County Court, Punch, J.—Sexual Abuse, 1st Degree.) Present—Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.